This is an appeal from the judgment of the district court of Canadian county sentencing the defendant to five years in the penitentiary on the trial of an information charging the larceny of domestic animals. The judgment was rendered April 1, 1916. *Page 211 
While the appeal was pending and before the final submission of the cause, it was agreed in open court on the part of the state, the Attorney General representing the Governor, that if said plaintiff in error, a married man, would volunteer as a soldier and return with an honorable discharge, the Governor would grant him a pardon. Thereupon the cause was continued indefinitely.
After the war ended, plaintiff in error appeared in open court with his counsel and exhibited his honorable discharge. The Attorney General presented the matter to the Governor and has this day filed his motion to dismiss the appeal on the ground that a full and unconditional pardon has been granted to plaintiff in error, which pardon reads as follows:
"To all to Whom These Presents Shall Come — Greeting:
"Whereas, Lightfoot West was convicted in the district court of Canadian county, Okla., on the 1st day of April, 1916, and sentenced to serve a term of five years in the state penitentiary, for the crime of larceny of cattle; and
"Whereas, a reprieve was granted the said Lightfoot West on condition that he enter the United States army and serve during the World War; and
"Whereas, the said Lightfoot West did serve in the United States army as agreed, being a corporal in Co. I, 20th Inf., stationed at Ft. Douglas, Utah, and received an honorable discharge on April 7, 1920:
"Now, therefore, I, J.C. Walton, by virtue of the power and authority vested in me by law, and in consideration of the services rendered to his country, do hereby grant unto the said Lightfoot West a full and complete pardon of the said offense, restoring unto him all the rights of citizenship in this state.
"In witness whereof I have hereunto set my hand and caused to be affixed the great seal of the state of Oklahoma, *Page 212 
at Oklahoma City, on this the 17th day of April, 1923. J.C. Walton, Governor of the State of Oklahoma.
"Attest: R.A. Sneed, Secretary of State."
The uniform holding of this court is that, when the pardoning power extends clemency, and the same is accepted pending the determination of an appeal, the appeal will be dismissed.
It is therefore adjudged and ordered that the appeal herein be dismissed.
MATSON, P.J., and BESSEY, J., concur.